

114 HR 6142 IH: Fruit Labeling Accuracy Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6142IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Duffy (for himself, Mr. MacArthur, Ms. Herrera Beutler, Mr. LoBiondo, Mr. Keating, Mr. Kind, Mr. Ribble, Mr. Kennedy, Mr. Lynch, Mr. McGovern, Mr. Neal, Mr. Heck of Nevada, Mr. Kilmer, and Mr. Ratcliffe) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 403(q) of the Federal Food, Drug, and Cosmetic Act to prohibit the Food and Drug
			 Administration from requiring the percent of daily value of added sugars
			 to be included in the labeling of certain nutrient-dense foods, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fruit Labeling Accuracy Act of 2016. 2.FindingsThe Congress finds as follows:
 (1)The 2015–2020 Dietary Guidelines for Americans, published by the Department of Health and Human Services and the Department of Agriculture, recognize that there is room for Americans to include limited amounts of added sugars in their eating patterns, including to improve the palatability of some nutrient-dense foods, such as fruits and vegetables that are naturally tart (e.g. cranberries and rhubarb).
 (2)The Department of Agriculture regulations establishing nutrition standards for all foods sold in schools establish an exemption to standards for added sugars for dried whole fruits, or pieces, with nutritive sweeteners that are required for processing and/or palatability purposes (i.e. cranberries, tart cherries, or blueberries ). (78 Fed. Reg. 125; June 28, 2013).
 (3)The Food and Drug Administration finalized a rule on nutrition and supplement fact labels (81 Fed. Reg. 33741; May 27, 2016) that requires the inclusion of the amount of added sugars, in grams, and the percent daily value of added sugars. The rule also recognizes that a healthy dietary pattern is characterized by a higher consumption of … fruits; that sugar occurring naturally in fruit is not a concern because of the nutrients delivered by the fruit, that added sugar is not different than naturally occurring sugar, that foods such as cranberries contain significant amounts of beneficial nutrients as well as added sugars.
 (4)The declaration of added sugars required by such rule will likely confuse consumers and lead them to misjudge fruit products containing added sugars to be less nutritious despite their beneficial nutrients.
 3.Fruit labeling accuracyParagraph (q) of section 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
			
				(6)Fruit labeling accuracy
 (A)In generalThe Secretary shall not, pursuant to subparagraph (1)(D), subparagraph (2)(A), or any other provision of this paragraph, require the percent of daily value of added sugars to be included in the labeling of—
 (i)dried naturally tart fruits; or (ii)juice beverages that—
 (I)are made with at least 27 percent juice of a naturally tart fruit; and (II)contain no more than 28 grams of total sugars per serving or 110 calories per serving.
 (B)DefinitionsIn this subparagraph: (i)The term Brix/Acid ratio means the ratio of the degrees Brix of a fruit to the grams of anhydrous citric acid per 100 grams of the fruit.
 (ii)The term degrees Brix means the percent by weight concentration of the total soluble solids of a fruit when tested with a refractometer with reference to the refractive index of a sucrose solution.
 (iii)The term naturally tart fruit means— (I)a fruit that in its raw state has an average of total sugars of less than 5 percent and an average Brix/Acid ratio of six or less; and
 (II)any other fruit or vegetable that the Secretary reasonably determines by regulation is comparably low in natural sugar..
		